Title: To James Madison from Tench Coxe, 20 February 1807
From: Coxe, Tench
To: Madison, James



Sir
Philadelphia February 20th. 1807

I have the honor to send you a copy of an examination into the Subject of the Spoliations of the neutrals, which appears to me likely to be of some use in considering the french decree, even if your letters from our minister should be less satisfactory than his letter to Mr. Lee warrants us to believe.  The publisher having given me a few copies I have sent one to the President, one to the Secy of the Treasury, one to the Atty Genl. and two or three to the Gentlemen of the Legislature.  I have the Honor to be Sir yr. respectfulhServt.

Tench Coxe

